DETAILED ACTION
The communication dated 11/30/2020 has been entered and fully considered.
Claims 1-7, and 10-15 have been amended. Claims 8-9 have been cancelled. Claims 21 and 22 are new. Claims 1-22 are pending with claims 16-20 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The Applicant’s amendments have overcome the claim objection and 112(b) rejections set forth in the Non-Final Office Action of 8/31/2020. The claim objection and 112(b) rejections are therefore withdrawn.
Applicant’s arguments, see pg. 13, filed 11/30/2020, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that there is no support or motivation for replacing the fiber material of FREDERIKSEN with the fiber rovings of KILDEGAARD. The Examiner respectfully disagrees. As stated in the Non-Final Office Action of 8/31/2020, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FREDERIKSEN by having fibre rovings placed into the mold, as suggested by KILDEGAARD, in order for a simplified embedment process [0006]. Furthermore, fibre rovings are a known material in the art of wind turbines. It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the fibre material for fibre rovings, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to use fibre rovings for the Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)(“The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination”). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant further argues that MITSUOKA fails to teach a claimed length of 15 m of sheets. The Examiner agrees that MITSUOKA does not teach a length of 15 m of preformed sheets. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREDERIKSEN (EP 2338668 A1), Kildegaard (U.S. PGPUB 2005/0106029), hereinafter KILDEGAARD, Smith et al. (U.S. PGPUB 2015/0314536), hereinafter SMITH, and Stenbaek Nielsen et al. (U.S. PGPUB 2011/0044820), hereinafter STENBAEK, as evidenced by Halasz et al. (“Phase Morphology and Mechanical Properties of Cyclic Butylene Terephthalate Oligomer-Containing Rubbers: Effect of Mixing Temperature”, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5457038/#:~:text=Based%20on%20this%20data%20melting,150%20%C2%B0C.), hereinafter HALASZ.
Regarding claim 1, FREDERIKSEN teaches: A method of molding a shell part of a wind turbine blade (FREDERIKSEN teaches a method of producing a composite shell [0001]. FREDERIKSEN also teaches it is an object of the invention for producing shells for wind turbine blades [0005]), the wind turbine blade (10) having a profiled contour including a pressure side and a suction side (FREDERIKSEN teaches a blade (1) having a profiled contour including a pressure side (9) and a suction side (8) [Fig. 4; 0044-0045]. FREDERIKSEN teaches producing shells for wind turbine blades [0005]), and a leading edge (18) and a trailing edge (20) with a chord having a chord length extending therebetween, the wind turbine blade extending in a spanwise direction between a root end (16) and a tip end (14) (FERDERIKSEN teaches a blade with a leading edge (5) and a trailing edge (6) and the blade extending spanwise between root and tip end [Fig. 9; Fig. 1; 0045]), said method comprising:- providing a mold (64) comprising a mold cavity (66) with a root end (68) and an opposing tip end (70) (FREDERIKSEN teaches a mould part (10) comprising a cavity (11) with a root end and tip end [0044-0045; 0049; Fig. 4]),- arranging a plurality of preformed sheets (72a, 72b, 72c) in the mold cavity (66), wherein each of the preformed sheets comprises a mixture of fibre rovings and a binding agent, wherein the fibre rovings (82) are at least partially joined together by the binding agent (FREDERIKSEN teaches arranging one or more preform (14) in the mold [Figs. 3-4; 0049]. FREDERIKSEN teaches fibre material is used and may comprise glass fibres, carbon fibres, polymer fibres, plant fibres, metal fibres, etc. [0008-0009]. FREDERIKSEN teaches two or more separate sub preforms may be formed on separate sub preform forming parts having a preform forming surface shaped substantially complementary to a part or section of the mould part moulding surface [0027]. FREDERISKEN also teaches two preforms (14, 22) can be formed and transferred to respective mould parts and brought together to assemble [0060] and are pre-impregnated with a resin, which is a binding agent. FREDERIKSEN also teaches a binding material such as a liquid may be applied to the fibre material [0034; 0054], which is a binding agent. FREDERIKSEN does not explicitly teach fibre rovings. In the same field of endeavor, wind turbines, KILDEGAARD teaches fibre rovings placed into the mold [0030]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FREDERIKSEN by having fibre rovings placed into the mold, as suggested by KILDEGAARD, in order for a simplified embedment process [0006].), wherein the plurality of the performed sheets (72a, 72b, 72c) are arranged in the mold cavity (66) such that a longitudinally extending lateral edge (76a) of one of the preformed sheets (72a) abuts a longitudinally extending lateral edge (76b) of an adjacent one of the preformed sheets, or such that the longitudinally extending lateral edge (76a) of one of the preformed sheets overlaps an adjacent one of the preformed sheets (72b), each of the preformed sheets having a length (Ls) of at least 15m, and - injecting the plurality of preformed sheets (72a, 72b, 72c) with a resin to mold the shell part of the wind turbine blade (FREDERIKSEN teaches injecting resin to the preform (16) [0054; 0063] and teaches the producing to make wind turbine blades [0005]).
FREDERICKSEN and KILDEGAARD fail to teach two or more preformed sheets arranged in the mold cavity or that the preformed sheets abut or overlap each other in the mold cavity. In the same field of endeavor, wind turbines, SMITH teaches putting a plurality of stacks of reinforcing material in a wind turbine blade mold [0012; Figs. 6-9; 0023]. SMITH shows the stacks (14, 21) abut/overlap with each other at the midpoint (18) in the mold (12) [Fig. 9]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FREDERICKSEN and KILDEGAARD, to stack a plurality of pre-fabricated sheets, as suggested by SMITH, in order to decrease creases in the sheets [0015] and increase reliability of installation [0050]. 
FREDERICKSEN, KILDEGAARD, and SMITH are silent as to each of the preformed sheets having a length (Ls) of at least 15m. In the same field of endeavor, preforms and wind turbine blades, STENBAEK teaches the preforms may be any size and shape, depending of the intended use and the length of the preforms are preferably from about 5 m to about 20 m, which encompasses the claimed 15 m length [0071]. STENBAEK also teaches overlapping the preforms at their transverse edges [0042]. It would have been obvious to one of ordinary skill in 
Regarding claim 2, FREDERICKSEN and KILDEGAARD do not explicitly teach two or more preformed sheets arranged in the mold cavity. In the same field of endeavor, wind turbines, SMITH teaches putting a plurality of stacks of reinforcing material in a wind turbine blade mold [0012; Figs. 6-9; 0023]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FREDERICKSEN and KILDEGAARD, to stack a plurality of pre-fabricated sheets, as suggested by SMITH, in order to decrease creases in the sheets [0015] and increase reliability of installation [0050]. 
Regarding claim 3, FREDERIKSEN teaches: wherein each of the preformed sheet further comprises at least one fabric (FREDERIKSEN teaches the fibre material may comprise glass fibres, carbon fibres, polymer fibres, plant fibres, metal fibres, such as steel fibres, and a combination of said fibres [0009]).
Regarding claim 5, FREDERIKSEN teaches: wherein the melting point of the binding agent is between 40°C and 220°C 
Regarding claim 7, FREDERIKSEN teaches: wherein the binding agent comprises a polyester (FREDERIKSEN teaches the resin may be thermosetting resin, such as epoxy, vinyl ester and polyester [0016]).
Regarding claim 10, STENBAEK further teaches: wherein each preformed sheet has a width (Ws) and thickness (Ts), wherein a length-width ratio of each of the preformed sheets is at least 5:1 (STENBAEK teaches each pre-form is preferably not longer than 30 m, not wider than 5 m, or not thicker than 20 mm [0071]. Therefore, taking the length to be 30 m and the width to be 5 m, the length-width ratio would be 6:1, meeting the claimed range.).
Regarding claim 11, FREDERIKSEN teaches: wherein each of the preformed sheets further comprises a top fibre mat (86) and a bottom fibre (84) in between which the fibre rovings are arranged (FREDERIKSEN teaches a preform (14) comprises fibre layers (15) on the bottom and fibre layers on top of the main laminate (16). FREDERIKSEN teaches the main laminate (16) is a plurality of fibre layers, which Examiner is interpreting as fibre rovings [0049-0050]. In the alternative, KILDEGAARD teaches fibre rovings. It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FREDERIKSEN by substituting the laminate with fibre rovings, as taught KILDEGAARD, in order for a simplified embedment process [0006]).
Regarding claim 12, STENBAEK further teaches wherein the length (Ls) of each preformed sheet is at least 20 m (STENBAEK teaches the length of the preform is preferable about 20 m [0071]). 
Regarding claim 13, SMITH further teaches: wherein a thickness (Ts) of at least one of the preformed sheet (72) decreases from a front edge (88) thereof to a back edge (90) thereof along a longitudinal direction (74a) (SMITH shows the stacks (14) decrease in thickness in a 
Regarding claim 14, SMITH further shows: wherein the preformed sheets (72a, 72b, 72c) are arranged in the mold cavity such that an angle between a horizontal plane and a line that is tangential to a vertex of a curved bottom surface (73) of each of the preformed sheets (72) is different for each preformed sheet (SMITH shows the stacks (14, 21) have a different angle for each preformed sheet in the mold (12) [Fig. 9]).
Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREDERIKSEN (EP 2338668 A1), Kildegaard (U.S. PGPUB 2005/0106029), hereinafter KILDEGAARD, Smith et al. (U.S. PGPUB 2015/0314536), hereinafter SMITH, and Stenbaek Nielsen et al. (U.S. PGPUB 2011/0044820), hereinafter STENBAEK, as applied to claim 1 above, and further in view of Schreckenberg et al. (U.S. PGPUB 2010/0212816), hereinafter SCHRECKENBERG.
Regarding claim 4, FREDERICKSEN, KILDEGAARD, SMITH, and STENBAEK teach all the limitations as stated above, but fail to teach wherein the binding agent is present in an amount of 0.1-15 wt %, relative to the weight of the fibre rovings
Regarding claim 21, FREDERICKSEN, KILDEGAARD, SMITH, and STENBAEK teach all the limitations as stated above, but fail to teach wherein the binding agent is present in an amount of 0.5-5 wt% relative to the weight of the fibre rovings. . In the same field of endeavor, plastic molding with reinforcing fibers, SCHRECKENBERG teaches the binding agent is preferably from 0.5 to 8 wt %, in particular from 1 to 5 wt % [0013], encompassing the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FREDERICKSEN, KILDEGAARD, SMITH, and STENBAEK, by having the binding agent be 0.5 to 8 wt %, as suggested by SCHRECKENBERG, in order to achieve high strength and high filer content [0013].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREDERIKSEN (EP 2338668 A1), Kildegaard (U.S. PGPUB 2005/0106029), hereinafter KILDEGAARD, Smith et al. (U.S. PGPUB 2015/0314536), hereinafter SMITH, and Stenbaek Nielsen et al. (U.S. PGPUB 2011/0044820), hereinafter STENBAEK, as applied to claim 1 above, and further in view of SCHIBSBYE (WO 2014/191112 A1).
Regarding claim 6, FREDERICKSEN, KILDEGAARD, SMITH, and STENBAEK teach all the limitations as stated above, but fail to teach wherein the preformed sheets have an elastic modulus (Young’s modulus) of between 0.01 and 100 GPa. In the same field of endeavor, wind blades, .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREDERIKSEN (EP 2338668 A1), Kildegaard (U.S. PGPUB 2005/0106029), hereinafter KILDEGAARD, Smith et al. (U.S. PGPUB 2015/0314536), hereinafter SMITH, and Stenbaek Nielsen et al. (U.S. PGPUB 2011/0044820), hereinafter STENBAEK, as applied to claim 1 above, and further in view of Mitsuoka et al. (U.S. PGPUB 2011/0031758), hereinafter MITSUOKA.
Regarding claim 10, FREDERICKSEN, KILDEGAARD, SMITH, and STENBAEK teach all the limitations as stated above. In the alternative, in the same field endeavor, wind blades, MITSUOKA teaches a reinforcing sheet for wind blades is trimmed to have a length of 150 mm times a width of 25 mm [0157], which calculates to a ratio of 6:1. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FREDERICKSEN, KILDEGAARD, SMITH, and STENBAEK, by having a length times width ratio of 6:1, as suggested by MITSUOKA, in order to make the blade light weight and be easily and reliably secured [0025].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREDERIKSEN (EP 2338668 A1), Kildegaard (U.S. PGPUB 2005/0106029), hereinafter KILDEGAARD, Smith et al. (U.S. PGPUB 2015/0314536), hereinafter SMITH, and Stenbaek Nielsen et al. (U.S. PGPUB 2011/0044820), hereinafter STENBAEK, as applied to claim 1 above, and further in view of Harris (U.S. PGPUB 2013/0090027), hereinafter HARRIS.
Regarding claim 15, FREDERICKSEN, KILDEGAARD, SMITH, and STENBAEK teach all the limitations as stated above, but fail to teach wherein at least one preformed sheet (72) is arranged in the mold cavity such that the angle between the horizontal plane and a line that is tangential to the vertex of a curved bottom surface (73) is more than 45°. In the same field of endeavor, molding, HARRIS teaches laying at least one sheet at 90 degrees [0037]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FREDERICKSEN, KILDEGAARD, SMITH, and STENBAEK, by having at least one layer at 90 degrees, as suggested by HARRIS, in order to give the resulting composite material strength in all directions [0024].
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREDERIKSEN (EP 2338668 A1), Kildegaard (U.S. PGPUB 2005/0106029), hereinafter KILDEGAARD, Smith et al. (U.S. PGPUB 2015/0314536), hereinafter SMITH, and Stenbaek Nielsen et al. (U.S. PGPUB 2011/0044820), hereinafter STENBAEK, as applied to claim 1 above, and further in view of Flonc et al. (U.S. 5,080,851), hereinafter FLONC.
Regarding claim 21, FREDERICKSEN, KILDEGAARD, SMITH, and STENBAEK teach all the limitations as stated above, but fail to teach wherein the binding agent is present in an amount of 0.5-5 wt % relative to the weight of the fibre rovings. In the same field of endeavor, preforms, FLONC teaches the amount of resin applied to the layers is from 1-15 percent by weight, preferably 1-5 percent by weight [Col. 3, lines 10-12]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FREDERICKSEN, KILDEGAARD, SMITH, and STENBAEK, by having at least one layer at 90 degrees, as suggested by HARRIS, in order to have good tack between the layers [Col. 5, lines 35-41].
Regarding claim 22, FREDERICKSEN, KILDEGAARD, SMITH, and STENBAEK teach all the limitations as stated above, but fail to teach wherein the melting point of the binding agent is between 40°C and 160°C. In the same field of endeavor, preforms, FLONC teaches the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M./Examiner, Art Unit 1748           

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748